Bloodworth, J.
1. A petition' to recover damages from a railroad company, which alleges that the defendant “destroyed a considerable, portion of plaintiff’s fence,” is too indefinite to withstand a special demurrer which makes the objection that “it is not alleged how much fence was destroyed.”
2. The other grounds of the demurrer ar.e without merit. See, in this connection, Ellis v. Pullman, 95 Ga. 445 (3), 446 (22 S. E. 568); Augusta & Savannah Railroad Co. v. McElmurry, 24 Ga. 75, 78; Sims v. Western & Atlantic Railroad Co., 111 Ga. 820 (35 S. E. 696); Southern Pine Co. v. Smith, 113 Ga. 629 (38 S. E. 960); Atkinson, v. Dismuke, 11 Ga. App. 521 (75 S. E. 835).
3. The erroneous ruling on the demurrer, as set out above, rendered the further proceedings nugatory.

Judgment reversed.


Broyles, P. J., and EgrweJl, J., concur.

A. H. Gray, L. M. Bambo, for plaintiff in error.
Park & Stone, contra.